Title: From James Madison to Albert Gallatin, 30 March 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


30 March 1804, Department of State. Asks that a warrant be issued for $2,100 to cover two bills drawn by W. C. C. Claiborne on JM, one of 24 Jan. and the other of 14 Feb. 1804. The warrant is to be paid out of funds “for the expences of the civil Government of Louisiana” and charged to Claiborne.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.; printed in Carter, Territorial Papers, Orleans, 9:214.


